DETAILED ACTION

Application filed 11/9/2021 has been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Specification and drawings are accepted. 
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 1 recites: 


    PNG
    media_image1.png
    332
    573
    media_image1.png
    Greyscale

The claim states, “…decode a first set of bits from a first transmission, wherein the first set of bits corresponds to a first subset of bits and to a second subset of bits that includes CRC information…”
The term “correspond” means to have close similarity or match almost exactly. 
If is not clear if the first set of bits includes all of the first subset and all of the second subset. 
Does the second subset include anything besides the CRC bits or just CRC bits? 
The claim limitation is vague and indefinite. 
Then the claim states, “…receive a second transmission associated with the first transmission, the second transmission including a second set of bits with the CRC information, and the second set of bits corresponding to the second subset of bits…”
The term “associated” means to be connected with something else. 
It is not clear if the second transmission is intended to be a retransmission of the first transmission. 
Are the second set of bits with CRC the same CRC bits that were transmitted in the first transmission? 
How do the second of bits “correspond” to the second subset of bits? Are they the same bits?
Essential elements are missing from the claims and it is not exactly clear what is taking place. 
The claim then states, “…decode the first set of bits using the decoded second set of bits.” 	
Is this decoding the same as the decoding stated previously in the claim? 
It is not clear from the claim how many decoding processes are taking place and when. 
Essential elements are missing from the claims. 
Independent claims 7, 13 and 17 are rejected for similar reasons and require corrections as well. Respective dependent claims are rejected at least based on dependency. 
Dependent claim 3 recites, “…other CRC information…” It is not clear what this other CRC information is and it is not defined. 
Corrections are requested. 
It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. Pertinent prior arts have been cited for Applicants’ review and may be applied once the claims are clear. Applicants are requested to review all claims and make corrections accordingly. If Applicants believe an interview with the Examiner might be useful, Applicants are welcome to contact the Examiner with proposed amendments for a discussion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112